Citation Nr: 1128788	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  08-05 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to an initial disability rating in excess of 10 percent for depressive disorder, not otherwise specified.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel





INTRODUCTION

The Veteran served on active duty from December 2003 to October 2005. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 


FINDING OF FACT

Throughout the period on appeal, the Veteran's depressive disorder has been productive of occupational and social impairment due to mild or transient symptoms; however, a decrease in work efficiency and intermittent periods of inability to perform occupational tasks has not been demonstrated. 


CONCLUSION OF LAW

Throughout the period on appeal, the criteria for a rating in excess of 10 percent for depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, DC 9434 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's service treatment records and VA treatment records with the claims file, and he was afforded VA examinations in April 2006, December 2007, and June 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  

In so finding, recognition is given to the fact that the Veteran's most recent VA examination is now over two years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's psychiatric symptomatology since the June 2009 VA examination.  There are no statements to the contrary.

Hence, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

At the outset, the Board notes that the Veteran is appealing the initial disability rating assigned for his depressive disorder. As such, the claims require consideration of the entire time period involved and contemplation of staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran contends that his depressive is of such severity so as to warrant a disability rating in excess of 10 percent.  A 30 percent rating is indicative of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9434 (2010).

The next higher rating of 50 percent also requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Here, the Veteran was afforded a VA mental disorders examination in April 2006, at which time he was diagnosed with depressive disorder, not otherwise specified.  The Veteran was cooperative toward the examiner, with spontaneous speech and unremarkable psychomotor activity.  His affect was full and his mood was good.  His orientation was intact as to person, time, and place.  His thought process was logical, goal directed, relevant, and coherent, while his thought content was unremarkable.  He had no delusions, sleep impairment, hallucinations, obsessive/ritualistic behavior, panic attacks, or suicidal/homicidal thoughts.  His intelligence was average and he understood the outcome of his behavior.  His impulse control was good and he did not have a history of violent episodes.  He was able to maintain minimum personal hygiene and did not have a problem with the activities of daily living.  His remote, recent, and immediate memory was normal.  The Veteran was a fulltime college student at the time and was therefore not employed.  He reported indecisiveness and marital problems as a result of his psychiatric disorder.  In this regard, the examiner stated that the Veteran's irritability and decreased frustration tolerance caused moderate impairment in his family role.  However, in its totality, the examiner assigned the Veteran a Global Assessment of Functioning (GAF) score of 70.   

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See The American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a GAF score from 61 to 70 represents some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning well, with some meaningful interpersonal relationships.  A GAF score of 71 to 80 means that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); and no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Id.  

The Veteran was afforded a VA psychiatric examination in December 2007, at which time he was diagnosed with depressive disorder, not otherwise specified, and alcohol abuse in partial remission.  Psychiatric examination revealed that the Veteran was cooperative toward the examiner and exhibited spontaneous speech.  His affect was constricted and his mood was depressed.  His attention was intact, and his orientation was also intact as to person, place, and time.  His thought process was circumstantial, while his thought content was unremarkable.  There were no delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal/suicidal thoughts.  His intelligence was average and he understood the outcome of his behavior.  The Veteran suffered from sleep impairment, however.  His impulse control was fair, although episodes of violence were noted.  He was able to maintain minimum personal hygiene, and there was no problem with the activities of daily living.  His remote, recent, and immediate memory was normal.  Subjectively, the Veteran described difficulty falling and staying asleep, irritability, outbursts of anger, and difficulty with concentration.  He lived with his second wife and four children, and described his family relationship as "good."  Since the last examination, he had dropped out of college and was unemployed, though he contended that he was unemployed due to a back condition rather than due to any psychiatric disorder.  The December 2007 examiner also assigned him a GAF score of 70.

The Veteran was afforded his most recent VA mental disorders examination in June 2009, at which time he was again diagnosed with depressive disorder, not otherwise specified, and alcohol abuse in partial remission.  Psychiatric examination revealed that the Veteran was casually dressed and exhibited spontaneous, slow, clear, and coherent speech.  His affect was normal while his mood was anxious.  His attention was intact, and his orientation was intact as to person, time, and place.  His thought process and thought content were unremarkable.  There were no delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, sleep impairment, or homicidal/suicidal thoughts.  His intelligence was average and he understood the outcome of his behavior.  His impulse control was good, and there were no episodes of violence noted.  He was able to maintain minimum personal hygiene, and there was no problem with the activities of daily living.  His remote, recent, and immediate memory was normal.  He was still living with his second wife and four children.  Since the last examination, he had obtained employment as a fulltime bartender.  The examiner found that there was not total occupational and social impairment due to psychiatric signs and symptoms, and that his psychiatric symptomatology did not result in deficiencies in judgment, thinking, family relations, work, and mood.  Furthermore, the examiner opined that there was not reduced reliability and productivity, occasional decreases in work efficiency, or intermittent periods of inability to perform occupational tasks due to psychiatric symptomatology.  The examiner also found that there were no transient or mild psychiatric symptoms that decreased work efficiency and ability to perform occupational tasks during periods of significant stress.  Rather, he concluded that the Veteran's psychiatric symptomatology was controlled by continuous medication.  The June 2009 examiner assigned him a GAF score of 80.

VA treatment records reveal continuing treatment for major depression and alcohol abuse.  Treatment records dated show GAF scores of 70.  A May 2008 report noted that the Veteran described feeling less depressed.  He also denied having any psychiatric symptoms at that time.  The Veteran is prescribed antipsychotic and antidepressant medications.  

After a thorough review of all of the evidence of record, the Board finds that the totality of the evidence fails to support the assignment of a disability rating in excess of 10 percent.   The symptoms of the Veteran's depressive disorder simply do not more nearly approximate the criteria for a 30 percent rating.  The Board acknowledges that the Veteran's mood was described as "depressed" at his December 2007 VA PTSD examination, and described as "anxious" at his June 2009 VA mental disorders examination.  The Veteran reported sleep impairment at his December 2007 VA examination.  However, he denied sleep impairment at his April 2006 and June 2009 examinations.  Moreover, and of significant import, the evidence fails to establish that these symptoms result in "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task," as required by the criteria for a 30 percent rating.  To the contrary, the Veteran has been living with his second wife and four children, and has described his family relationship as "good."  The June 2009 examiner found that his psychiatric symptomatology did not result in deficiencies family relations or work.  Moreover, the Veteran is currently employed as a fulltime bartender, and the June 2009 VA examiner found that the Veteran did not exhibit transient or mild psychiatric symptoms that decreased work efficiency and ability to perform occupational tasks during periods of significant stress.  Rather, the examiner concluded that the Veteran's psychiatric symptomatology was controlled by continuous medication.  Even when the Veteran was unemployed at the time of his December 2007 examination, he indicated that his unemployment was due to his back condition and denied that it had anything to do with his psychiatric symptomatology.  


Further, as mentioned above, the Veteran has been assigned GAF scores ranging from 70 to 80.   As explained above, these scores are indicative of merely "mild" symptoms or "transient" symptoms that are "expectable reactions to psychosocial stressors."

Due to the absence of more serious symptomatology suggesting occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and notwithstanding the noted depressed/anxious mood and sleep disturbances, the Board finds that the Veteran's symptoms do not demonstrate a disability picture more nearly approximating a 30 percent evaluation under Diagnostic Code 9434, especially in consideration of his relatively high GAF scores.  Instead, the overall disability picture is more suggestive of the currently-assigned 10 percent rating.  The Board has further considered his symptoms throughout the pertinent period on appeal and finds that the assignment of different ratings for different periods of time is not warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In considering whether the Veteran is entitled to a higher disability rating, the Board has also carefully considered his statements asserting that his disability is more severe than currently characterized.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Moreover, the Board acknowledges his belief that his symptoms are of such severity as to warrant a higher rating; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity.  Therefore, the Board finds that the medical findings and reported symptoms that generally correspond to the criteria under which the service-connected disability is evaluated to be the most probative assessment of the severity of his depressive disorder.

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the evidence does not demonstrate frequent periods of hospitalization related to the Veteran's depressive disorder.  To the contrary, the record reflects only one hospitalization related to his psychiatric symptomatology in 2007.  Further, the record weighs against a finding of occupational impairment or average industrial impairment that is in excess of that contemplated by the assigned rating criteria.  In evaluating his occupational impairment, the Board finds the rating criteria for psychiatric disorders such as depressive disorder reasonably describe the Veteran's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is adequately contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.

Consequently, the Board finds that referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation for his disability under 38 C.F.R. § 3.321 is not warranted.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Indeed, at the time of his June 2009 VA examination, he reported that he was employed full time.  The question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has therefore not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

An initial disability rating in excess of 10 percent for depressive disorder, not otherwise specified, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


